     Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 1 of 47 PageID #:121




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

KEITH S. ROBINSON                                  )
                                                   )
                     Plaintiff,                    )
                                                   )
         v.                                        )
                                                   )    Case No.: 1-21-cv-1130
ATLANTIC CAPITAL BANK;                             )
OPPORTUNITY FINANCIAL, LLC;                        )    Hon. Robert M. Dow, Jr.
TURNER ACCEPTANCE CORP.;                           )
EXPERIAN INFORMATION SOLUTION,                     )    Magistrate Judge Maria Valdez
INC.; EQUIFAX INFORMATION SERVICES,                )
LLC; and TRANS UNION, LLC                          )
                                                   )
                     Defendants.                   )

        ANSWER TO COMPLAINT AT LAW BY TURNER ACCEPTANCE CORP.

         Defendant, TURNER ACCEPTANCE CORP. (“TAC”) by its attorneys, SAUL EWING

ARNSTEIN & LEHR LLP., answers the Complaint at Law of Plaintiff, KEITH S. ROBINSON,

as follows:

                                   NATURE OF THE ACTION

         1.   Plaintiff brings this action seeking redress for violations of the Fair Credit

Reporting Act ("FCRA") pursuant to 15 U.S.C. §1681 et seq. and defamation.

         ANSWER:     TAC admits that Plaintiff is bringing this action to purportedly redress

violations under the FCRA and defamation but denies that it violated the FCRA or defamed

Plaintiff.

                                   JURISDICTION AND VENUE

         2.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§1331 and 1337.

         ANSWER:     Admitted.




                                              1
38377819.1
     Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 2 of 47 PageID #:122




         3.    Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b)(2) because

all of the events or omissions giving rise to the claims occurred within this judicial district.

         ANSWER:       Admitted.

                                             PARTIES

         4.    Plaintiff is a natural person over 18-years-of-age that resides in Chicago, Illinois.

         ANSWER:       TAC lacks sufficient knowledge to admit or deny the allegations in

paragraph 4.

         5.    Defendant Atlantic Capital Bank ("ACB") is a commercial bank that serves

middle market and emerging growth companies, private banking clients, and top-tier real estate

developers. ACB maintains its principal place of business in Atlanta. Georgia.

         ANSWER:       TAC lacks sufficient knowledge to admit or deny the allegations in

Paragraph 5.

         6.    Defendant Opportunity Financial, LLC ("OppLoans") is an online lending

institution that specializes in personal loans to high-risk borrowers. OppLoans touts itself as a

"leading financial technology platform focused on helping middle income, credit-challenged

consumers build a better financial path.” OppLoans maintains its principal place of business in

Chicago, Illinois.

         ANSWER:       TAC lacks sufficient knowledge to admit or deny the allegations in

Paragraph 6.

         7.    Defendant Turner Acceptance Corp. ("TAC") is a finance company that

specializes in personal and automobile loans to high-risk borrowers. TAC maintains its principal

place of business in Chicago, Illinois.




                                                  2
38377819.1
     Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 3 of 47 PageID #:123




         ANSWER:       TAC admits that its principal place of business is in Chicago, Illinois and

that it provides direct personal installment loans and automobile purchase financing to

consumers. It denies the remaining allegations of Paragraph 7.

         8.     Defendant Experian Information Solutions, Inc. ("Experian") is a prominent credit

reporting agency. Experian maintains its principal place of business in Costa Mesa, California.

         ANSWER:       TAC lacks sufficient knowledge to admit or deny the allegations in

Paragraph 8.

         9.     Defendant Equifax Information Services, LLC ("Equifax") is a prominent credit

reporting agency. Equifax maintains its principal place of business in Atlanta, Georgia.

         ANSWER:       TAC lacks sufficient knowledge to admit or deny the allegations in

Paragraph 10.

         10.    Defendant Trans Union LLC ("Trans Union") is a prominent credit reporting

agency. Trans Union maintains its principal place of business in Chicago, Illinois.

         ANSWER:       TAC lacks sufficient knowledge to admit or deny the allegations in

Paragraph 10.

                                      FACTUAL ALLEGATIONS

         11.    In 2014, an unknown offender stole Plaintiff's identity.

         ANSWER:       TAC lacks sufficient information to admit or deny the allegations in

paragraph 11.

         12.    The unknown offender used Plaintiff's identity to obtain loans from ACB,

OppLoans, and TAC.

         ANSWER:       TAC denies the allegations as they relate to TAC. TAC lacks sufficient

information to admit or deny the remaining allegations in paragraph 12.



                                                 3
38377819.1
     Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 4 of 47 PageID #:124




         13.    In 2016, Plaintiff checked his credit reports and discovered unusual activity and

inaccurate information on his credit reports, including: unauthorized credit inquires, unfamiliar

addresses, unknown aliases associated with Plaintiff, and unknown employers associated with

Plaintiff.

         ANSWER:       TAC lacks sufficient information to admit or deny the allegations in

paragraph 13.

         14.    Moreover, Plaintiff discovered that his credit reports were reporting accounts that

were not opened by or authorized by Plaintiff.

         ANSWER:       TAC lacks sufficient information to admit or deny the allegations in

paragraph 14.

         15.    Specifically, Plaintiff's credit reports were reporting that Plaintiff has outstanding

loans issued by ACB, OppLoans, and TAC.

         ANSWER:       TAC admits that Plaintiff has an outstanding loan with TAC. TAC lacks

sufficient information to admit or deny the remaining allegations in paragraph 15.

         16.    The ACB, OppLoans, and TAC accounts were reporting derogatorily on

Plaintiff's credit reports and were significantly harming Plaintiff's credit score.

         ANSWER:       TAC denies the allegations in paragraph 16 as they relate to TAC. TAC

lacks sufficient information to admit or deny the remaining allegations in paragraph 16.

         17.    At no point in time did Plaintiff obtain loans from ACB, OppLoans, and/or TAC

         ANSWER:       TAC denies that Plaintiff did not obtain a loan from TAC. TAC lacks

sufficient information to admit or deny the remaining allegations in paragraph 17.




                                                  4
38377819.1
      Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 5 of 47 PageID #:125




                       Plaintiff's Credit Reporting Disputes (2016-September 2020)

         18.      Concerned with the unusual activity and inaccurate information on his credit

reports, Plaintiff took immediate action to remove the foreign information and accounts from his

credit reports.

         ANSWER:         TAC denies that the Plaintiff took such immediate action as to his debt to

it. TAC lacks sufficient information to admit or deny the remaining allegations in paragraph 18.

         19.      Specifically, between 2016 and September 2020, Plaintiff submitted dozens of

credit disputes to Experian, Equifax, and Trans Union (collectively, "the CRAs") challenging

unauthorized credit inquiries and other inaccurate information on his credit reports, including the

ACB, OppLoans, and TAC accounts.

         ANSWER:         TAC admits that the Plaintiff submitted several credit disputes regarding

his debt to it between October 2016 and November 2020 and that it validated his debt to it each

time. TAC lacks sufficient information to admit or deny the remaining allegations of paragraph

19.

         20.      Plaintiff's disputes explained that (I) Plaintiff was an identity theft victim; (2) he

did not open the ACB, OppLoans, and TAC accounts; and (3) he did not authorize certain credit

inquiries.

         ANSWER:         TAC admits that the plaintiff’s credit disputes as to his debt to it asserted

that information was inaccurate, that the account was closed, that he was an identity theft victim,

and other matters. TAC denies that anyone other than the plaintiff opened an account in his

name with it. TAC lacks sufficient information to admit or deny the remaining allegations of

paragraph 20.




                                                    5
38377819.1
     Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 6 of 47 PageID #:126




         21.    Upon information and belief, the CRAs transmitted Plaintiffs disputes to ACB,

OppLoans, and TAC within five days of the CRAs' receipt of Plaintiff's disputes. See 15 U.S.C.

§1681i(a)(2).

         ANSWER:       TAC lacks sufficient information to admit or deny the allegations in

paragraph 21.

         22.    In response to Plaintiff's disputes, ACB, OppLoans, and TAC repeatedly

"verified" that the accounts were opened by or authorized by Plaintiff.

         ANSWER:       TAC admits that it verified the plaintiff’s debt to it in response to each

dispute the plaintiff made concerning his debt to it. TAC lacks sufficient information to admit or

deny the remaining allegations of paragraph 22.

         23.    Accordingly, the ACB, OppLoans, and TAC accounts continued to report

derogatorily on Plaintiff's Experian, Equifax, and Trans Union credit reports.

         ANSWER:       TAC admits that it made no changes to the plaintiff’s credit reporting in

response to his disputes of his debt to it. Further answering, TAC verified plaintiff’s debt in

response to each dispute the plaintiff made. TAC lacks sufficient information to admit or deny

the remaining allegations of paragraph 23.

         24.    Moreover, in response to Plaintiff's disputes, the CRAs declined to block the

disputed accounts and inquiries and continued to report the same on Plaintiff's credit reports.

         ANSWER:       TAC lacks sufficient information to admit or deny the allegations in

paragraph 24.

         25.    On October 9, 2020, Plaintiff filed an Identity Theft Report with the Federal

Trade Commission ("FTC") averring, inter alia, that he was a victim of identity theft and that (1)




                                                  6
38377819.1
     Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 7 of 47 PageID #:127




the ACB, OppLoans, and TAC accounts were opened without his authorization and (2) there

were unauthorized credit inquiries on his credit reports.

         ANSWER:          TAC admits that the plaintiff filed an identity theft report with the FTC

dated March 4, 2020 with respect to his debt to TAC. TAC lacks sufficient information to admit

or deny the remaining allegations in paragraph 25.

                                       Plaintiff's October 2020 Disputes

         26.      On October 20, 2020, Plaintiff submitted disputes to the CRAs challenging the

inaccurate information on his credit reports, including the ACB, OppLoans, and TAC accounts.

         ANSWER:          TAC lacks sufficient information to admit or deny the allegations in

paragraph 26.

         27.      Plaintiff's disputes explained that he was an identity theft victim and requested

that the CRAs remove inaccurate information from his credit reports, including the ACB,

OppLoans, and TAC accounts.

         ANSWER:          TAC lacks sufficient information to admit or deny the allegations in

paragraph 27.

         28.      Plaintiff's disputes further stated, in pertinent part:

               I would like you to investigate the above accounts, forward a copy of my

         dispute and enclosures to the above listed creditors, and ask them to review and

         delete the errors they are currently reporting. I ask that you inform me if you

         choose not to forward my letters listed in the letter, as I will then take further

         action to protect myself.


         ANSWER:          TAC lacks sufficient information to admit or deny the allegations in

paragraph 28.


                                                      7
38377819.1
     Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 8 of 47 PageID #:128




          29.   As part of his disputes to the CRAs, Plaintiff enclosed the FTC Identity Theft

Report.

          ANSWER:      TAC lacks sufficient information to admit or deny the allegations in

paragraph 29.

          30.   Upon information and belief, the CRAs transmitted Plaintiff's disputes to ACB,

OppLoans, and TAC within five days of the CRAs' receipt of Plaintiff's disputes. See 15 U.S.C.

§1681i(a)(2).

          ANSWER:      TAC admits that it received a credit dispute concerning the plaintiff’s debt

to it dated November 5, 2020 asserting identity fraud and an account fraudulently opened. TAC

lacks sufficient information to admit or deny the remaining allegations in paragraph 30.

                   The CRAs' Responses to Plaintiff's October 2020 Dispute

          a.    Equifax's Response

          31.   On October 29, 2020, Equifax responded to Plaintiff's dispute. Equifax's response

stated that Equifax was "unable to locate a credit file in our database with the identification

information [Plaintiff] provided."

          ANSWER:      TAC lacks sufficient information to admit or deny the allegations in

paragraph 31.

          32.   Equifax' s response further stated “[p]lease be advised that Equifax, at this time

and pursuant to Section 605B(c) of the Fair Credit Reporting Act, is not blocking the information

subject to the submitted Identity Theft Report and/or Police Report you provided as part of your

dispute."

          ANSWER:      TAC lacks sufficient information to admit or deny the allegations in

paragraph 32.



                                                8
38377819.1
     Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 9 of 47 PageID #:129




         33.    Despite Plaintiff’s dispute and corroborating evidence, Equifax did not remove

the ACB, OppLoans, and TAC accounts from Plaintiff's Equifax credit report and continued

reporting the disputed accounts as belonging to Plaintiff.

         ANSWER:        TAC lacks sufficient information to admit or deny the allegations in

paragraph 33.

         b.     Experian’s Response

         34.    On November 4, 2020, Experian responded to Plaintiff's dispute. Experian's

response stated, in pertinent part:

         Based on our review of your request and the information available to us, we have

         determined that either:

                   your request to block was made in error

                   or, your request to block information was based on a material

                    misrepresentation

                   or, you knowingly obtained or should have known that you obtained

                    possession of goods, services, or moneys as a result of one or more of the

                    transactions that you are seeking to block.

Therefore, we are declining your request to block one or more of the items of information. If you

have additional information that indicates that the disputed item(s) resulted from identity theft,

please contact us again and provide this information.

         ANSWER:        TAC lacks sufficient information to admit or deny the allegations in

paragraph 34.




                                                  9
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 10 of 47 PageID #:130




         35.    In response to Plaintiff's dispute, Experian did not remove the ACB, OppLoans,

and TAC accounts from Plaintiff's Experian credit report and continued reporting the disputed

accounts as belonging to Plaintiff.

         ANSWER:       TAC lacks sufficient information to admit or deny the allegations in

paragraph 35.

         c.     Trans Union's Response

         36.    On November 3, 2020, Trans Union responded to Plaintiff's dispute. Trans

Union's response stated, in pertinent part:

                We received the identity theft block request you recently sent to TransUnion.

                TransUnion takes cases of identity theft very seriously and investigates all such

                allegations thoroughly. However, TransUnion at this time declines to block the

                information you have identified for on more of the following reasons:

                -In accordance with Section 605B of the FCRA, we have determined that your

                request has either a) been made in error; b) is a misrepresentation of material fact

                relevant to the request to block and/or c) you have obtained possession of goods,

                services or money as a result of the transaction at issue.

         ANSWER:       TAC lacks sufficient information to admit or deny the allegations in

paragraph 36.

         37.    In response to Plaintiff's dispute, Trans Union did not remove the ACB,

OppLoans, and TAC accounts from Plaintiff's Trans Union credit report and continued reporting

the disputed accounts as belonging to Plaintiff.

         ANSWER:        TAC lacks sufficient information to admit or deny the allegations in

paragraph 37.



                                                   10
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 11 of 47 PageID #:131




                                             DAMAGES

         38.     Plaintiff has worked hard to build and maintain a good credit history.

         ANSWER:        TAC lacks sufficient information to admit or deny the allegations in

paragraph 38.

         39.     With the exception of the ACB, OppLoans, and TAC accounts, Plaintiff does not

have any other derogatory accounts on his credit report.

         ANSWER:         TAC lacks sufficient information to admit or deny the allegations in

paragraph 39.

         40.     The inaccurate reporting of the fraudulent accounts and inquires have devastated

Plaintiff's credit score, which is currently in the 500s.

         ANSWER:        TAC denies the allegations in paragraph 40.

         41.     The inaccurate reporting of the fraudulent accounts has destroyed Plaintiff's

creditworthiness because it creates the false impression that Plaintiff is in default on the

fraudulent accounts, thus rendering Plaintiff a high-risk consumer and impeding his ability to

obtain credit.

         ANSWER:        TAC denies the allegations in paragraph 41.

         42.     Moreover, the fraudulent inquiries are "hard inquiries" which decrease a

consumer's credit worthiness.

         ANSWER:        TAC denies the allegations in paragraph 42.

         43.     Defendants' reckless inaccurate reporting of the fraudulent accounts and inquiries

has frustrated Plaintiff's ability to control his credit score and his ability to benefit from the credit

history he has built over the years.

         ANSWER:        TAC denies the allegations in paragraph 43.



                                                   11
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 12 of 47 PageID #:132




         44.   Moreover, the inaccurate reporting of the fraudulent accounts has impaired

Plaintiff's employment prospects as employers customarily run credit checks as part of the hiring

process.

         ANSWER:       TAC denies the allegations in paragraph 44.

         45.   As a result of Defendants' conduct, Plaintiff has suffered significant damages,

including: at least ten (10) credit denials, the loss of credit opportunity, increased cost of credit,

humiliation, loss of time disputing the inaccurate reporting, time expended monitoring his credit

files and sending credit disputes (hundreds of hours), mental anguish, emotional distress,

lack of sleep, and anxiety.

         ANSWER:       TAC denies the allegations in paragraph 45.

         46.   Moreover, Defendants' conduct has resulted in monetary damages (approximately

$3,000), including the costs of mailing disputes, purchasing credit reports, and subscribing to

credit monitoring services.

         ANSWER:       TAC denies the allegations in paragraph 46.

         47.   Plaintiff did not file this action as knee-jerk reaction to a perceived harm,

Plaintiff's financial health has been devastated for nearly five years as a result of Defendant's

collective reckless conduct.

         ANSWER:       TAC denies the allegations in paragraph 47.

         48.   Plaintiff has literally exhausted all efforts short of judicial action to compel

Defendants to remove the fraudulent accounts and inquiries from his credit reports.

         ANSWER:       TAC denies the allegations in paragraph 48.




                                                 12
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 13 of 47 PageID #:133




         49.    Due to Defendants' repeated refusal to remove the fraudulent accounts and

inquiries from Plaintiff's credit reports, Plaintiff was forced to initiate the instant action to

compel the same.

         ANSWER:          TAC denies the allegations in paragraph 49.

             COUNT I- VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                  (Against ACB)


         50.    Plaintiff restates and re-alleges all preceding paragraphs as fully set forth herein.

         ANSWER:          TAC restates and realleges its Answers to the preceding paragraphs as

fully set forth herein.

         51.    Plaintiff is a "consumer" as defined by 15 U.S.C. §§1681a(b) and (c).

         ANSWER:          Count I is not directed at TAC and therefore no answer is required.

         52.    Plaintiff is a "person" as defined by 15 U.S.C. §1681a(b).

         ANSWER:          Count I is not directed at TAC and therefore no answer is required.

         53.    ACB is a "furnisher of information" as defined by 15 U.S.C. §1681s-2 and a

"financial institution" as defined by 15 U.S.C. §168la(t).

    ANSWER: Count I is not directed at TAC and therefore no answer is required.

         54.    At all times relevant, the above-mentioned credit reports were "consumer reports"

as the term is defined by §1681a(d)(1).

         ANSWER:          Count I is not directed at TAC and therefore no answer is required.

         55.    ACB violated 15 U.S.C. §1681s-2(b)(l)(A) by failing to conduct a reasonable

investigation into each of Plaintiff's disputes relating to the ACB account that was fraudulently

opened in Plaintiff's name.

         ANSWER:          Count I is not directed at TAC and therefore no answer is required.



                                                   13
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 14 of 47 PageID #:134




         56.    ACB violated 15 U.S.C. §168ls-2(b)(l)(B) by failing to review all relevant

information provided by the CRAs pursuant to 15 U.S.C. §168li(a)(2).

         ANSWER:        Count I is not directed at TAC and therefore no answer is required.

         57.    Had ACB reviewed the information provided by Plaintiff and the CRAs, it would

have discovered that Plaintiff was a victim of identity theft and that he did not open the ACB

account that it was reporting on Plaintiff's credit reports. Instead, ACB repeatedly confirmed the

accuracy of its inaccurate reporting of the ACB account without conducting a reasonable

investigation into any of Plaintiff's disputes.

         ANSWER:        Count I is not directed at TAC and therefore no answer is required.

         58.    ACB violated 15 U.S.C. §1681s-2(b)(l)(C) by failing to report to the CRAs

complete results of its investigations of Plaintiff's disputes.

         ANSWER:        Count I is not directed at TAC and therefore no answer is required.

         59.    ACB violated 15 U.S.C. §1681s-2(b)(l)(D) by failing to report the results of its

investigations into Plaintiff's disputes to the CRAs.

         ANSWER:        Count I is not directed at TAC and therefore no answer is required.

         60.    ACB violated 15 U.S.C. §168ls-2(b)(l)(E) by failing to modify, delete, or

permanently block the inaccurate information it was reporting to the CRAs pertaining to the

ACB account that was fraudulently opened in Plaintiff's name.

         ANSWER:        Count I is not directed at TAC and therefore no answer is required.

         61.    ACB violated 15 U.S.C. §1681s-2(a)(6)(B) by failing to maintain reasonable

procedures to respond to identity theft disputes in a manner that prevents the CRAs from

refurnishing the disputed information.

         ANSWER:        Count I is not directed at TAC and therefore no answer is required.



                                                  14
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 15 of 47 PageID #:135




         62.    ACB violated 15 U.S.C. §168ls-2(a)(6)(B) by continuing to furnish the disputed

information to the CRAs after it received notice that Plaintiff was a victim of identity theft.

         ANSWER:         Count I is not directed at TAC and therefore no answer is required.

         63.    ACB violated 15 U.S.C. §1681s-2(a)(3) by failing to report the ACB account as

disputed by Plaintiff.

         ANSWER:         Count I is not directed at TAC and therefore no answer is required.

         64.    Any reasonable investigation by ACB would have confirmed the veracity of

Plaintiff's disputes, yet ACB's erroneous credit reporting of the ACB account persists in

Plaintiff's credit reports.

         ANSWER:         Count I is not directed at TAC and therefore no answer is required.

         65.    Had ACB taken any meaningful action to investigate Plaintiff's valid disputes, it

would have permanently corrected its erroneous credit reporting. Plaintiff provided supporting

evidence in his disputes, yet ACB repeatedly ignored the supporting evidence and continued its

erroneous reporting of the fraudulent ACB account.

         ANSWER:         Count I is not directed at TAC and therefore no answer is required.

         66.    By deviating from the standards established by the credit industry and the FCRA,

ACB acted with reckless and willful disregard for its duty as a furnisher to report accurate and

complete consumer credit information to the CRAs.

         ANSWER:         Count I is not directed at TAC and therefore no answer is required.

         67.    ACB has exhibited a pattern of refusing to correct credit reporting errors despite

being on notice that the its false credit reporting is wreaking havoc on consumers' credit scores,

ultimately valuing its own convenience above its grave responsibility to report accurate data to

the credit reporting agencies.



                                                  15
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 16 of 47 PageID #:136




         ANSWER:          Count I is not directed at TAC and therefore no answer is required.

         68.     As set forth above, Plaintiff was significantly harmed by ACB's repeated

inaccurate credit reporting of the fraudulent ACB account.

         ANSWER:          Count I is not directed at TAC and therefore no answer is required.


             COUNT II-     VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                    (Against OppLoans)


         69.     Plaintiff restates and re-alleges all preceding paragraphs as fully set forth herein.

         ANSWER:          TAC restates and realleges its Answers to the preceding paragraphs as

fully set forth herein.

         70.     Plaintiff is a "consumer'' as defined by 15 U.S.C. §§1681a(b) and (c).

         ANSWER:          Count II is not directed at TAC and therefore no answer is required.

         71.     Plaintiff is a "person" as defined by 15 U.S.C. §168la(b).

         ANSWER:          Count II is not directed at TAC and therefore no answer is required.

         72.     OppLoans is a "furnisher of information" as defined by 15 U.S.C. §1681s-2 and a

"financial institution" as defined by 15 U.S.C. §168 la(t).

         ANSWER:          Count II is not directed at TAC and therefore no answer is required.

         73.     At all times relevant, the above-mentioned credit reports were "consumer reports"

as the tennis defined by §1681a(d)( l).

         ANSWER:          Count II is not directed at TAC and therefore no answer is required.

         74.     OppLoans violated 15 U.S.C. §1681s-2(b)(I)(A) by failing to conduct a

reasonable investigation into each of Plaintiff's disputes relating to the OppLoans account that

was fraudulently opened in Plaintiff's name.

         ANSWER:          Count II is not directed at TAC and therefore no answer is required.


                                                   16
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 17 of 47 PageID #:137




         75.    OppLoans violated 15 U.S.C. §1681s-2(b)(l)(B) by failing to review all relevant

information provided by the CRAs pursuant to 15 U.S.C. §1681i(a)(2).

         ANSWER:        Count II is not directed at TAC and therefore no answer is required.

         76.    Had OppLoans reviewed the information provided by Plaintiff and the CRAs, it

would have discovered that Plaintiff was a victim of identity theft and that he did not open the

OppLoans account that it was reporting on Plaintiff's credit reports. Instead, OppLoans

repeatedly confirmed the accuracy of its inaccurate reporting of the ACB account without

conducting a reasonable investigation into any of Plaintiff's disputes.

         ANSWER:        Count II is not directed at TAC and therefore no answer is required.

         77.    OppLoans violated 15 U.S.C. §1681s-2(b)(l)(C) by failing to report to the CRAs

complete results of its investigations of Plaintiff's disputes.

         ANSWER:        Count II is not directed at TAC and therefore no answer is required.

         78.    OppLoans violated 15 U.S.C. §1681s-2(b)(l)(D) by failing to report the results of

its investigations into Plaintiff's disputes to the CRAs.

         ANSWER:        Count II is not directed at TAC and therefore no answer is required.

         79.    OppLoans violated 15 U.S.C. §168ls-2(b)(l)(E) by failing to modify, delete, or

permanently block the inaccurate information it was reporting to the CRAs pertaining to the

ACB account that was fraudulently opened in Plaintiff's name.

         ANSWER:        Count II is not directed at TAC and therefore no answer is required.

         80.    OppLoans violated 15 U.S.C. §1681s-2(a)(6)(B) by failing to maintain reasonable

procedures to respond to identity theft disputes in a manner that prevents the CRAs from

refurnishing the disputed information.

         ANSWER:        Count II is not directed at TAC and therefore no answer is required.



                                                  17
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 18 of 47 PageID #:138




         81.    OppLoans violated 15 U.S.C. §168ls-2(a)(6)(B) by continuing to furnish the

disputed information to the CRAs after it received notice that Plaintiff was a victim of identity

theft.

         ANSWER:         Count II is not directed at TAC and therefore no answer is required.

         82.    OppLoans violated 15 U.S.C. §168ls-2(a)(3) by failing to report the OppLoans

account as disputed by Plaintiff.

         ANSWER:         Count II is not directed at TAC and therefore no answer is required.

         83.    Any reasonable investigation by OppLoans would have confined the veracity of

Plaintiff's disputes, yet OppLoans' erroneous credit reporting of the OppLoan account persists in

Plaintiff's credit reports.

         ANSWER:         Count II is not directed at TAC and therefore no answer is required.

         84.    Had OppLoans taken any meaningful action to investigate Plaintiff's valid

disputes, it would have permanently corrected its erroneous credit reporting. Plaintiff provided

supporting evidence in his disputes, yet OppLoans repeatedly ignored the supporting evidence

and continued its erroneous reporting of the fraudulent OppLoans account.

         ANSWER:         Count II is not directed at TAC and therefore no answer is required.

         85.    By deviating from the standards established by the credit industry and the FCRA,

OppLoans acted with reckless and willful disregard for its duty as a furnisher to report accurate

and complete consumer credit information to the CRAs.

         ANSWER:         Count II is not directed at TAC and therefore no answer is required.

         86.    OppLoans has exhibited a pattern of refusing to correct credit reporting errors

despite being on notice that the its false credit reporting is wreaking havoc on consumers' credit




                                                  18
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 19 of 47 PageID #:139




scores, ultimately valuing its own convenience above its grave responsibility to report accurate

data to the credit reporting agencies.

         ANSWER:          Count II is not directed at TAC and therefore no answer is required.

         87.    As set forth above, Plaintiff was significantly harmed by OppLoans' repeated

inaccurate credit reporting of the fraudulent OppLoans account.

         ANSWER:          Count II is not directed at TAC and therefore no answer is required.


             COUNT Ill- VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                    (Against TAC)


         88.    Plaintiff restates and re-alleges all preceding paragraphs as fully set forth herein.

         ANSWER:          TAC restates and realleges its Answers to the preceding paragraphs as

fully set forth herein.

         89.    Plaintiff is a "consumer" as defined by 15 U.S.C. §§168la(b) and (c).

         ANSWER:          Admitted.

         90.    Plaintiff is a "person" as defined by 15 U.S.C. §1681a(b).

         ANSWER:          Admitted.

         91.    TAC is a "furnisher of information" as defined by 15 U.S.C. §1681s-2 and a

"financial institution" as defined by 15 U.S.C. §1681a(t).

         ANSWER:          Admitted.

         92.    At all times relevant. the above-mentioned credit reports were "consumer reports"

as the tennis defined by §1681a(d)(l).

         ANSWER:          Admitted.




                                                   19
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 20 of 47 PageID #:140




         93.    TAC violated 15 U.S.C. §1681s-2(b)(J)(A) by failing to conduct a reasonable

investigation into each of Plaintiff's disputes relating to the TAC account that was fraudulently

opened in Plaintiff's name.

         ANSWER:        TAC denies the allegations in paragraph 93.

         94.    TAC violated 15 U.S.C. §1681s-2(b)(l)(B) by failing to review all relevant

information provided by the CRAs pursuant to 15 U.S.C. §1681i(a)(2).

         ANSWER:        TAC denies the allegations in paragraph 94.

         95.    Had TAC reviewed the information provided by Plaintiff and the CRAs, it would

have discovered that Plaintiff was a victim of identity theft and that he did not open the TAC

account that it was reporting on Plaintiff's credit reports. Instead, TAC repeatedly confined the

accuracy of its inaccurate reporting of the TAC account without conducting a reasonable

investigation into any of Plaintiff's disputes.

         ANSWER:        TAC denies the allegations in paragraph 95.

         96.    TAC violated 15 U.S.C. §1681s-2(b)(l)(C) by failing to report to the CRAs

complete results of its investigations of Plaintiff's disputes.

         ANSWER:        TAC denies the allegations in paragraph 96.

         97.    TAC violated 15 U.S.C. §1681s-2(b)(l)(D) by failing to report the results of its

investigations into Plaintiff's disputes to the CRAs.

         ANSWER:        TAC denies the allegations in paragraph 97.

         98.    TAC violated 15 U.S.C. §1681s-2(b)(l)(E) by failing to modify, delete, or

permanently block the inaccurate information it was reporting to the CRAs pertaining to the

TAC account that was fraudulently opened in Plaintiff's name.

         ANSWER:        TAC denies the allegations in paragraph 98.



                                                  20
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 21 of 47 PageID #:141




         99.    TAC violated 15 U.S.C. §1681s-2(a)(6)(B) by failing to maintain reasonable

procedures to respond to identity theft disputes in a manner that prevents the CRAs from

refurnishing the disputed information.

         ANSWER:         TAC denies the allegations in paragraph 99.

         100.    TAC violated 15 U.S.C. §168l s-2(a)(6)(B) by continuing to furnish the disputed

information to the CRAs after it received notice that Plaintiff was a victim of identity theft.

         ANSWER:         TAC denies the allegations in paragraph 100.

         101.    TAC violated 15 U.S.C. §1681 s-2(a)(3) by failing to report the TAC account as

disputed by Plaintiff.

         ANSWER:         TAC denies the allegations in paragraph 101.

         102.   Any reasonable investigation by TAC would have confirmed the veracity of

Plaintiff's disputes, yet TAC's erroneous credit reporting of the TAC account persists in

Plaintiff's credit reports.

         ANSWER:         TAC denies the allegations in paragraph 102.

         103.   Had TAC taken any meaningful action to investigate Plaintiff's valid disputes, it

would have permanently corrected its erroneous credit reporting. Plaintiff provided supporting

evidence in his disputes, yet TAC repeatedly ignored the supporting evidence and continued its

erroneous reporting of the fraudulent TAC account.

         ANSWER:         TAC denies the allegations in paragraph 103.

         104.   By deviating from the standards established by the credit industry and the FCRA,

TAC acted with reckless and willful disregard for its duty as a furnisher to report accurate and

complete consumer credit information to the CRAs.

         ANSWER:         TAC denies the allegations in paragraph 104.



                                                 21
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 22 of 47 PageID #:142




          105.   TAC has exhibited a pattern of refusing to correct credit reporting errors despite

being on notice that the its false credit reporting is wreaking havoc on consumers' credit scores,

ultimately valuing its own convenience above its grave responsibility to report accurate data to

the credit reporting agencies.

          ANSWER:         TAC denies the allegations in paragraph 105.

          106.   As set forth above, Plaintiff was significantly harmed by TAC's repeated

inaccurate credit reporting of the fraudulent TAC account.

          ANSWER:         TAC denies the allegations in paragraph 106.

             COUNT IV - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                 (Against Experian)

          107.   Plaintiff restates and realleges all previous paragraphs as though fully set forth

herein.

          ANSWER:         TAC restates and realleges its Answers to the preceding paragraphs as

fully set forth herein.

          108.   Experian is a "consumer reporting agency" as defined by 15 U.S.C. §1681a(f).

          ANSWER:         Count IV is not directed at TAC and therefore no answer is required.

          109.   Experian is a "consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis" as defined by 15 U.S.C. §1681a(p).

          ANSWER:         Count IV is not directed at TAC and therefore no answer is required.

          110.   At all times relevant, the above-mentioned credit reports were "consumer reports"

as that term is defined by §168la(d).

          ANSWER:         Count IV is not directed at TAC and therefore no answer is required.

          111.   At all times relevant, Plaintiff was a "consumer" as the term is defined by 15 U.S.C.

§1681a(c).

                                                  22
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 23 of 47 PageID #:143




         ANSWER:      Count IV is not directed at TAC and therefore no answer is required.

         112.   The FCRA mandates that "[w]henever a consumer reporting agency prepares a

consumer report it shall follow reasonable procedures to assure maximum possible accuracy of

the information concerning the individual about whom the report relates." 15 U.S.C. § 168le(b).

         ANSWER:      Count IV is not directed at TAC and therefore no answer is required.

         113.   The FCRA requires the credit reporting industry to implement procedures and

systems to promote accurate credit reporting.

         ANSWER:      Count IV is not directed at TAC and therefore no answer is required.

         114.   If a consumer notifies a credit reporting agency of a dispute concerning the

accuracy of any item of credit information, the FCRA requires the credit reporting agency to

conduct a reasonable investigation to determine whether the disputed information is

inaccurate and record the current status of the disputed information or delete the disputed

information within 30 days of receiving the dispute. 15 U.S.C. §1681i(a)(l)(A).

         ANSWER:      Count IV is not directed at TAC and therefore no answer is required.

         115.   Plaintiff provided Experian with all relevant information and documentation

in his disputes to support his contention that he was an identity theft victim and that the

disputed accounts and inquiries were unauthorized.

         ANSWER:      Count IV is not directed at TAC and therefore no answer is required.

         116.   A cursory review of the evidence submitted by Plaintiff would have confirmed

that the disputed accounts and inquiries were fraudulent and not authorized by Plaintiff.

         ANSWER:      Count IV is not directed at TAC and therefore no answer is required.




                                               23
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 24 of 47 PageID #:144




         117.   Experian failed to conduct a meaningful investigation into Plaintiff's

disputes. Instead, it continued to blindly report the false information provided to it by

ACB, OppLoans, and TAC.

         ANSWER:      Count IV is not directed at TAC and therefore no answer is required.

         118.   Experian violated 15 U.S.C. §1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in preparation of the consumer

reports it furnished and refurnished concerning Plaintiff.

         ANSWER:      Count IV is not directed at TAC and therefore no answer is required.

         119.   Experian repeatedly distributed patently false and materially misleading

consumer reports concerning Plaintiff to third parties.

         ANSWER:      Count IV is not directed at TAC and therefore no answer is required.

         120.   Experian failed to follow reasonable procedures to assure maximum possible

accuracy by repeatedly ignoring the evidence provided by Plaintiff and blindly accepting

erroneous information furnished to it by ACB, OppLoans, and TAC as accurate.

         ANSWER:      Count IV is not directed at TAC and therefore no answer is required.

         121.   Had Experian followed reasonable procedures to assure maximum possibly

accuracy, it would have reviewed the disputes and evidence submitted by Plaintiff and promptly

discovered that Plaintiff was an identity theft victim and that the disputed accounts and inquiries

were fraudulent. Instead, Experian repeatedly accepted erroneous information as true and

continued the reporting of the erroneous information pertaining to the disputed accounts and

inquiries.

         ANSWER:      Count IV is not directed at TAC and therefore no answer is required.




                                                24
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 25 of 47 PageID #:145




         122.   Experian should have implemented procedures and safeguards to prevent the

repeated reporting of fraudulent accounts and inquiries.

         ANSWER:        Count IV is not directed at TAC and therefore no answer is required.

         123.   Experian violated 15 U.S.C. §168li(a)(1) by failing to (1) conduct a reasonable

investigation into each of Plaintiff's disputes and (2) delete the fraudulent accounts and inquiries

from Plaintiff's credit files.

         ANSWER:        Count IV is not directed at TAC and therefore no answer is required.

         124.   Had Defendant conducted a reasonable investigation into Plaintiffs valid disputes,

it would have promptly determined that the disputed accounts and inquiries were fraudulent.

         ANSWER:        Count IV is not directed at TAC and therefore no answer is required.

         125.   Experian took no meaningful action to determine whether the disputed accounts

and inquiries were fraudulent and blindly reported the same with no regard to the accuracy of its

reporting.

         ANSWER:        Count IV is not directed at TAC and therefore no answer is required.

         126.   At very minimum, Experian should have requested that ACB, OppLoans, and TAC

provide proof that their reporting was accurate. Instead, Experian continued to recklessly report

false and unreliable information regarding the fraudulent accounts and inquiries.

         ANSWER:        Count IV is not directed at TAC and therefore no answer is required.

         127.   Experian violated 15 U.S.C. §168li(a)(2) by failing to provide adequate

notification of Plaintiff's disputes to ACB, OppLoans, and TAC. Upon information and belief,

Experian may have failed to forward all relevant information provided by Plaintiff to ACB,

OppLoans, and TAC.

         ANSWER:        Count IV is not directed at TAC and therefore no answer is required.



                                                25
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 26 of 47 PageID #:146




         128.   Experian violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all

relevant information that it received from Plaintiff with regard to the fraudulent accounts and

inquiries.

         ANSWER:         Count IV is not directed at TAC and therefore no answer is required.

         129.   Experian violated 15 U.S.C. §1681i(a)(5) by failing to delete or modify the

fraudulent accounts and inquires that were the subject of Plaintiff's disputes after Plaintiff

submitted compelling evidence that the disputed accounts and inquiries were fraudulent.

         ANSWER:         Count IV is not directed at TAC and therefore no answer is required.

         130.   Experian violated 15 U.S.C. §1681c(f) by failing to notate that Plaintiff disputed

the reporting of the fraudulent accounts and inquiries. Experian is required to notate each

account that a consumer disputes as "disputed" in each consumer report that includes the

disputed information.

         ANSWER:         Count IV is not directed at TAC and therefore no answer is required.

         131.   Experian violated 15 U.S.C. §168lc-2(a) by failing to block the information

pertaining to the fraudulent accounts and inquiries within 4 days after Plaintiff notified Experian

of the identity theft.

         ANSWER:         Count IV is not directed at TAC and therefore no answer is required.

         132.   Experian violated 15 U.S.C. §1681c-2(b) by failing to promptly notify ACB,

OppLoans, and TAC that the disputed information may be a result of identity theft and that a

block of the disputed information is mandated by 15 U.S.C. §1681c-2(a).

         ANSWER:         Count IV is not directed at TAC and therefore no answer is required.




                                                 26
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 27 of 47 PageID #:147




         133.   Experian violated 15 U.S.C. §1681c-2(c) by failing to promptly notify Plaintiff

within the timeframe prescribed by 15 U.S.C. §168li(a)(S(B) that Experian has declined to block

the disputed information.

         ANSWER:        Count IV is not directed at TAC and therefore no answer is required.

         134.   Experian had actual knowledge that the erroneous reporting of the fraudulent

accounts and inquiries would have a significant adverse effect on Plaintiff's credit worthiness and

ability to obtain credit.

         ANSWER:        Count IV is not directed at TAC and therefore no answer is required.

         135.   Despite having actual knowledge that Plaintiffs credit files contained erroneous

information, Experian readily distributed Plaintiff's inaccurate and misleading credit reports to

one or more third parties, thereby misrepresenting facts about Plaintiff and Plaintiff's

creditworthiness.

         ANSWER:        Count IV is not directed at TAC and therefore no answer is required.

         136.   By deviating from the standards established by the credit reporting industry and

the FCRA, Experian acted with a reckless disregard of its duty to report accurate and complete

consumer credit information.

         ANSWER:        Count IV is not directed at TAC and therefore no answer is required.

         137.   It is Experian's regular business practice to blindly report disputed information

without taking the required investigatory steps to meaningfully verify such information as

accurate.

         ANSWER:        Count IV is not directed at TAC and therefore no answer is required.

         138.   Experian's non-compliance with the requirements of the FCRA is indicative of the

reckless, willful, and wanton nature of its mistreatment of Plaintiff.



                                                 27
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 28 of 47 PageID #:148




         ANSWER:          Count IV is not directed at TAC and therefore no answer is required.

         139.   Experian has exhibited a pattern of refusing to correct errors in consumer credit

files despite being on notice of patently false and materially misleading information contained in

such files, ultimately valuing its own convenience above its grave responsibility to report

accurate consumer data.

         ANSWER:          Count IV is not directed at TAC and therefore no answer is required.

         140.   As stated above, Plaintiff was significantly harmed by Experian's conduct.

         ANSWER:          Count IV is not directed at TAC and therefore no answer is required.


             COUNT V- VIOLATIONS OF THE FAIR CREDIT REPORTING
                                    ACT
                              (Against Equifax)

         141.   Plaintiff restates and realleges all previous paragraphs as though fully set

forth herein.

         ANSWER:          TAC restates and realleges its Answers to the preceding paragraphs as

fully set forth herein.

         142.   Equifax is a "consumer reporting agency" as defined by 15 U.S.C. §168la(t).

         ANSWER:          Count V is not directed at TAC and therefore no answer is required.

         143.   Equifax is a "consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis" as defined by 15 U.S.C. §1681a(p).

         ANSWER:          Count V is not directed at TAC and therefore no answer is required.

         144.   At all times relevant, the above-mentioned credit reports were "consumer

reports" as that term is defined by §168la(d).

         ANSWER:          Count V is not directed at TAC and therefore no answer is required.




                                                  28
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 29 of 47 PageID #:149




         145.   At all times relevant, Plaintiff was a "consumer" as the term is defined by 15

U.S.C. §1681a(c).

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.

         146.   The FCRA mandates that "[w]henever a consumer reporting agency prepares

a consumer report it shall follow reasonable procedures to assure maximum possible accuracy

of the information concerning the individual about whom the report relates." 15 U.S.C. §

1681e(b).

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.

         147.   The FCRA requires the credit reporting industry to implement procedures and

systems to promote accurate credit reporting.

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.

         148.   If a consumer notifies a credit reporting agency of a dispute concerning the

accuracy of any item of credit information, the FCRA requires the credit reporting agency to

conduct a reasonable investigation to determine whether the disputed information is inaccurate

and record the current status of the disputed information or delete the disputed information

within 30 days of receiving the dispute. 15 U.S.C. §1681i(a)(1)(A).

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.

         149.   Plaintiff provided Equifax with all relevant information and documentation in his

disputes to support his contention that he was an identity theft victim and that the disputed accounts

and inquiries were unauthorized.

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.

         150.   A cursory review of the evidence submitted by Plaintiff would have confirmed that

the disputed accounts and inquiries were fraudulent and not authorized by Plaintiff.



                                                 29
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 30 of 47 PageID #:150




         ANSWER:       Count V is not directed at TAC and therefore no answer is required.

         151.   Equifax failed to conduct any meaningful investigation into Plaintiff’s disputes.

Instead, it continued to blindly report the false information provided to it by ACB, OppLoans, and

TAC.

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.

         152.   Equifax violated 15 U.S.C. §1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in preparation of the consumer

reports it furnished and refurnished concerning Plaintiff.

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.

         153.   Equifax repeatedly distributed patently false and materially misleading consumer

reports concerning Plaintiff to third parties.

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.

         154.   Equifax failed to follow reasonable procedures to assure maximum possible

accuracy by repeatedly ignoring the evidence provided by Plaintiff and blindly accepting

erroneous information furnished to it by ACB, OppLoans, and TAC as accurate.

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.

         155.   Had Equifax followed reasonable procedures to assure maximum possibly

accuracy, it would have reviewed the disputes and evidence submitted by Plaintiff and promptly

discovered that Plaintiff was an identity theft victim and that the disputed accounts and inquiries

were fraudulent. Instead, Equifax repeatedly accepted erroneous information as true and continued

the reporting of the erroneous information pertaining to the disputed accounts and inquiries.

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.




                                                 30
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 31 of 47 PageID #:151




         156.   Equifax should have implemented procedures and safeguards to prevent the

repeated reporting of fraudulent accounts and inquiries.

         ANSWER:        Count V is not directed at TAC and therefore no answer is required.

         157.   Equifax violated 15 U.S.C. §1681i(a)(l) by failing to (1) conduct a reasonable

investigation into each of Plaintiff's disputes and (2) delete the fraudulent accounts and inquiries

from Plaintiff's credit files.

         ANSWER:        Count V is not directed at TAC and therefore no answer is required.

         158.   Had Equifax conducted a reasonable investigation into Plaintiff's valid disputes, it

would have promptly determined that the disputed accounts and inquiries were fraudulent.

         ANSWER:        Count V is not directed at TAC and therefore no answer is required.

         159.   Equifax took no meaningful action to determine whether the disputed accounts and

inquiries were fraudulent and blindly reported the same with no regard to their accuracy.

         ANSWER:        Count V is not directed at TAC and therefore no answer is required.

         160.   At very minimum, Equifax should have requested that ACB, OppLoans, and TAC

provide proof that their reporting was accurate. Instead, Experian continued to recklessly report

false and unreliable information regarding the fraudulent accounts and inquiries.

         ANSWER:        Count V is not directed at TAC and therefore no answer is required.

         161.   Equifax violated 15 U.S.C. §168li(a)(2) by failing to provide adequate

notification of Plaintiff's disputes to ACB, OppLoans, and TAC. Upon information and belief,

Equifax may have failed to forward all relevant information provided by Plaintiff to ACB,

OppLoans, and TAC.

         ANSWER:        Count V is not directed at TAC and therefore no answer is required.




                                                 31
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 32 of 47 PageID #:152




         162.   Equifax violated 15 U.S.C. §168li(a)(4) by failing to review and consider all

relevant information that it received from Plaintiff with regard to the fraudulent accounts and

inquiries.

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.

         163.   Equifax violated 15 U.S.C. §168li(a)(5) by failing to delete or modify the

fraudulent accounts and inquires that were the subject of Plaintiff's disputes after Plaintiff

submitted compelling evidence that the disputed accounts and inquiries were fraudulent.

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.

         164.   Equifax violated 15 U.S.C. §1681c(f) by failing to notate that Plaintiff disputed

the reporting of the fraudulent accounts and inquiries. Equifax is required to notate each

account that a consumer disputes as "disputed" in each consumer report that includes the

disputed information.

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.

         165.   Equifax violated 15 U.S.C. §1681c-2(a) by failing to block the information

pertaining to the fraudulent accounts and inquiries within 4 days after Plaintiff notified

Equifax of the identity theft.

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.

         166.   Equifax violated 15 U.S.C. §168lc-2(b) by failing to promptly notify ACB,

OppLoans, and TAC that the disputed information may be a result of identity theft and that a

block of the disputed information is mandated by 15 U.S.C. §168lc-2(a).

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.




                                               32
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 33 of 47 PageID #:153




         167.   Equifax violated 15 U.S.C. §168lc-2(c) by failing to promptly notify Plaintiff

within the timeframe prescribed by 15 U.S.C. §1681i(a)(5(B) that Equifax has declined to

block the disputed information.

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.

         168.   Equifax had actual knowledge that the erroneous reporting of the fraudulent

accounts and inquiries would have a significant adverse effect on Plaintiff's credit

worthiness and ability to obtain credit.

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.

         169.   Despite having actual knowledge that Plaintiff's credit files contained

erroneous information, Equifax readily distributed Plaintiff's inaccurate and misleading

credit reports to one or more third parties, thereby misrepresenting facts about Plaintiff and

Plaintiff's creditworthiness.

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.

         170.   By deviating from the standards established by the credit reporting industry

and the FCRA, Equifax acted with a reckless disregard of its duty to report accurate and

complete consumer credit information.

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.

         171.   It is Equifax's regular business practice to blindly report disputed information

without taking the required investigatory steps to meaningfully verify such information as

accurate.

         ANSWER:       Count V is not directed at TAC and therefore no answer is required.

         172.   Equifax's non-compliance with the requirements of the FCRA is indicative of the

reckless, willful, and wanton nature of its mistreatment of Plaintiff.



                                                 33
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 34 of 47 PageID #:154




          ANSWER:         Count V is not directed at TAC and therefore no answer is required.

          173.   Equifax has exhibited a pattern of refusing to correct errors in consumer credit

files despite being on notice of patently false and materially misleading information contained in

such files, ultimately valuing its own convenience above its grave responsibility to report

accurate consumer data.

          ANSWER:         Count V is not directed at TAC and therefore no answer is required.

          174.   As stated above, Plaintiff was significantly harmed by Equifax's conduct.

          ANSWER:         Count V is not directed at TAC and therefore no answer is required.

             COUNT VI - VIOLATIONS OF THE FAIR CREDIT REPORTING
                                       ACT
                              (Against Trans Union)

          175.   Plaintiff restates and realleges all previous paragraphs as though fully set forth

herein.

          ANSWER:         TAC restates and realleges its Answers to the preceding paragraphs as

fully set forth herein.

          176.   Trans Union is a "'consumer reporting agency" as defined by 15 U.S.C. §168 la(f).

          ANSWER:         Count VI is not directed at TAC and therefore no answer is required.

          177.   Trans Union is a "consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis" as defined by 15 U.S.C. §1681a(p).

          ANSWER:         Count VI is not directed at TAC and therefore no answer is required.

          178.   At all times relevant, the above-mentioned credit reports were "consumer reports"

as that tennis defined by §1681a(d).

          ANSWER:         Count VI is not directed at TAC and therefore no answer is required.




                                                  34
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 35 of 47 PageID #:155




         179.   At all times relevant, Plaintiff was a "consumer" as the term is defined by 15

U.S.C. §1681a(c).

         ANSWER:       Count VI is not directed at TAC and therefore no answer is required.

         180.   The FCRA mandates that "[w]henever a consumer reporting agency prepares a

consumer report it shall follow reasonable procedures to assure maximum possible accuracy of

the information concerning the individual about whom the report relates." 15 U.S.C. § 1681e(b).

         ANSWER:       Count VI is not directed at TAC and therefore no answer is required.

         181.   The FCRA requires the credit reporting industry to implement procedures and

systems to promote accurate credit reporting.

         ANSWER:       Count VI is not directed at TAC and therefore no answer is required.

         182.   If a consumer notifies a credit reporting agency of a dispute concerning the

accuracy of any item of credit information, the FCRA requires the credit reporting agency to

conduct a reasonable investigation to determine whether the disputed information is inaccurate

and record the current status of the disputed information or delete the disputed information

within 30 days of receiving the dispute. 15 U.S.C. §168li(a)(l)(A).

         ANSWER:       Count VI is not directed at TAC and therefore no answer is required.

         183.   Plaintiff provided Trans Union with all relevant information and documentation in

his disputes to support his contention that he was an identity theft victim and that the disputed

accounts and inquiries were unauthorized.

         ANSWER:       Count VI is not directed at TAC and therefore no answer is required.

         184.   A cursory review of the evidence submitted by Plaintiff would have confirmed

that the disputed accounts and inquiries were fraudulent and not authorized by Plaintiff.

         ANSWER:       Count VI is not directed at TAC and therefore no answer is required.



                                                35
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 36 of 47 PageID #:156




         185.   Trans Union failed to conduct a meaningful investigation into Plaintiff's disputes.

Instead, it continued to blindly report the false information provided to it by ACB, OppLoans,

and TAC.

         ANSWER:       Count VI is not directed at TAC and therefore no answer is required.

         186.   Trans Union violated 15 U.S.C. §1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in preparation of the consumer

reports it furnished and refurnished concerning Plaintiff.

         ANSWER:       Count VI is not directed at TAC and therefore no answer is required.

         187.   Trans Union repeatedly distributed patently false and materially misleading

consumer reports concerning Plaintiff to third parties.

         ANSWER:       Count VI is not directed at TAC and therefore no answer is required.

         188.   Trans Union failed to follow reasonable procedures to assure maximum possible

accuracy by repeatedly ignoring the evidence provided by Plaintiff and blindly accepting

erroneous information furnished to it by ACB, OppLoans, and TAC as accurate.

         ANSWER:       Count VI is not directed at TAC and therefore no answer is required.

         189.   Had Trans Union followed reasonable procedures to assure maximum possibly

accuracy, it would have reviewed the disputes and evidence submitted by Plaintiff and promptly

discovered that Plaintiff was an identity theft victim and that the disputed accounts and inquiries

were fraudulent. Instead, Trans Union repeatedly accepted erroneous information as true and

continued the reporting of the erroneous information pertaining to the disputed accounts and

inquiries.

         ANSWER:       Count VI is not directed at TAC and therefore no answer is required.




                                                36
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 37 of 47 PageID #:157




         190.   Trans Union should have implemented procedures and safeguards to prevent the

repeated reporting of fraudulent accounts and inquiries.

         ANSWER:        Count VI is not directed at TAC and therefore no answer is required.

         191.   Trans Union violated 15 U.S.C. §1681i(a)(1) by failing to (1) conduct a

reasonable investigation into each of Plaintiff’s disputes and (2) delete the fraudulent accounts

and inquiries from Plaintiff's credit files.

         ANSWER:        Count VI is not directed at TAC and therefore no answer is required.

         192.   Had Trans Union conducted a reasonable investigation into Plaintiff's valid

disputes, it would have promptly determined that the disputed accounts and inquiries were

fraudulent.

         ANSWER:        Count VI is not directed at TAC and therefore no answer is required.

         193.   Trans Union took no meaningful action to determine whether the disputed

accounts and inquiries were fraudulent and blindly reported the same with no regard to their

accuracy.

         ANSWER:        Count VI is not directed at TAC and therefore no answer is required.

         194.   At very minimum, Trans Union should have requested that ACB, OppLoans, and

TAC provide proof that their reporting was accurate. Instead, Trans Union continued to

recklessly report false and unreliable information regarding the fraudulent accounts and

inquiries.

         ANSWER:        Count VI is not directed at TAC and therefore no answer is required.

         195.   Trans Union violated 15 U.S.C. §1681i(a)(2) by failing to provide adequate

notification of Plaintiff's disputes to ACB, OppLoans, and TAC. Upon information and belief ,




                                                37
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 38 of 47 PageID #:158




Trans Union may have failed to forward all relevant information provided by Plaintiff to ACB,

OppLoans, and TAC.

         ANSWER:        Count VI is not directed at TAC and therefore no answer is required.

         196.   Trans Union violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all

relevant information that it received from Plaintiff with regard to the fraudulent accounts and

inquiries.

         ANSWER:        Count VI is not directed at TAC and therefore no answer is required.

         197.   Trans Union violated 15 U.S.C. §l681i(a)(5) by failing to delete or modify the

fraudulent accounts and inquires that were the subject of Plaintiff's disputes after Plaintiff

submitted compelling evidence that the disputed accounts and inquiries were fraudulent.

         ANSWER:        Count VI is not directed at TAC and therefore no answer is required.

         198.   Trans Union violated 15 U.S.C. §1681c(t) by failing to notate that Plaintiff

disputed the reporting of the fraudulent accounts and inquiries. Trans Union is required to notate

each account that a consumer disputes as "disputed" in each consumer report that includes the

disputed information.

         ANSWER:        Count VI is not directed at TAC and therefore no answer is required.

         199.   Trans Union violated 15 U.S.C. §168lc-2(a) by failing to block the

information pertaining to the fraudulent accounts and inquiries within 4 days after Plaintiff

notified Trans Union of the identity theft.

         ANSWER:        Count VI is not directed at TAC and therefore no answer is required.

         200.   Trans Union violated 15 U.S.C. §168lc-2(b) by failing to promptly notify

ACB, OppLoans, and TAC that the disputed information may be a result of identity theft and

that a block of the disputed information is mandated by 15 U.S.C. §1681c-2(a).



                                                38
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 39 of 47 PageID #:159




         ANSWER:       Count VI is not directed at TAC and therefore no answer is required.

         201.   Trans Union violated 15 U.S.C. §168lc-2(c) by failing to promptly notify

Plaintiff within the timeframe prescribed by 15 U.S.C. §1681i(a)(5)(B) that Trans Union has

declined to block the disputed information.

         ANSWER:       Count VI is not directed at TAC and therefore no answer is required.

         202.   Trans Union had actual knowledge that the erroneous reporting of the

fraudulent accounts and inquiries would have a significant adverse effect on Plaintiff's credit

worthiness and ability to obtain credit.

         ANSWER:       Count VI is not directed at TAC and therefore no answer is required.

         203.   Despite having actual knowledge that Plaintiff’s credit files contained

erroneous information, Trans Union readily distributed Plaintiff's inaccurate and misleading

credit reports to one or more third parties, thereby misrepresenting facts about Plaintiff and

Plaintiff's creditworthiness.

         ANSWER:       Count VI is not directed at TAC and therefore no answer is required.

         204.   By deviating from the standards established by the credit reporting industry and

the FCRA, Trans Union acted with a reckless disregard of its duty to report accurate and

complete consumer credit information.

         ANSWER:       Count VI is not directed at TAC and therefore no answer is required.

         205.   It is Trans Union's regular business practice to blindly report disputed

information without taking the required investigatory steps to meaningfully verify such

information as accurate.

         ANSWER:       Count VI is not directed at TAC and therefore no answer is required.




                                               39
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 40 of 47 PageID #:160




          206.   Trans Union's non-compliance with the requirements of the FCRA is

indicative of the reckless, willful, and wanton nature of its mistreatment of Plaintiff.

          ANSWER:         Count VI is not directed at TAC and therefore no answer is required.

          207.   Trans Union has exhibited a pattern of refusing to correct errors in consumer

credit files despite being on notice of patently false and materially misleading information

contained in such files, ultimately valuing its own convenience above its grave responsibility

to report accurate consumer data.

          ANSWER:         Count VI is not directed at TAC and therefore no answer is required.

          208.   As stated above, Plaintiff was significantly harmed by Trans Union's conduct.

          ANSWER:         Count VI is not directed at TAC and therefore no answer is required.

                                  COUNT VII- DEFAMATION
                                       (Against ACB)

          209.   Plaintiff restates and realleges the preceding paragraphs as fully set forth

herein.

          ANSWER:         TAC restates and realleges its Answers to the preceding paragraphs as

fully set forth herein.

          210.   To establish a defamation claim in Illinois, "the evidence must show that

defendant made a false statement concerning the plaintiff, that there was an unprivileged

publication of the defamatory statement to a third party by the defendant, and that the

plaintiff suffered damages as a result." Giant Screen Sports v. Canadian Imperial Bank of

Commerce, 553 F.3d 527, 532 (7th Cir. 2009).

          ANSWER:         Count VII is not directed at TAC and therefore no answer is required.




                                                  40
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 41 of 47 PageID #:161




         211.   Here, ACB defamed Plaintiff by repeatedly making false statements concerning

Plaintiff to the CRAs by repeatedly representing that Plaintiff owed the ACB debt and was in

default on the same.

         ANSWER:       Count VII is not directed at TAC and therefore no answer is required.

         212.   Upon information and belief, the false information was published to other

unknown parties that will be identified through the discovery process.

         ANSWER:       Count VII is not directed at TAC and therefore no answer is required.

         213.   ACB's conduct in continuing to represent to third parties that Plaintiff was in

default on the ACB account was willful and malicious and was done with an intent to injure

Plaintiff.

         ANSWER:       Count VII is not directed at TAC and therefore no answer is required.

         214.   Specifically, Plaintiff provided ACB with an FTC Identity Theft Report that

established that he was a victim of identity theft. Despite having documentation that supported

Plaintiff's position that the ACB account was fraudulently opened, ACB continued to falsely

report that Plaintiff was liable for the ACB account to the CRAs.

         ANSWER:       Count VII is not directed at TAC and therefore no answer is required.

         215.   Moreover, ACB was repeatedly notified that the ACB account was fraudulently

opened through the dozens of disputes submitted by Plaintiff to the CRAs.

         ANSWER:       Count VII is not directed at TAC and therefore no answer is required.

         216.   Despite the repeated notices, ACB failed to investigate Plaintiff's disputes and

instead continued to maliciously report that Plaintiff is liable for the ACB account in an effort to

extort Plaintiff into paying a debt that he did not owe.

         ANSWER:       Count VII is not directed at TAC and therefore no answer is required.



                                                 41
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 42 of 47 PageID #:162




          217.   ACB knew that the reporting of the inaccurate information would impede Plaintiff's

ability to obtain credit and otherwise damage Plaintiff and used the reporting as leverage to

coerce Plaintiff into paying the ACB account in order to regain his creditworthiness.

          ANSWER:         Count VII is not directed at TAC and therefore no answer is required.

                                COUNT VIII-DEFAMATION
                                   (Against OppLoans)

          218.   Plaintiff restates and realleges the preceding paragraphs as fully set forth

herein.

          ANSWER:         TAC restates and realleges its Answers to the preceding paragraphs as

fully set forth herein.

          219.   To establish a defamation claim in Illinois, "the evidence must show that

defendant made a false statement concerning the plaintiff, that there was an unprivileged

publication of the defamatory statement to a third party by the defendant, and that the

plaintiff suffered damages as a result." Giant Screen Sports v. Canadian Imperial Bank of

Commerce, 553 F.3d 527, 532 (7th Cir. 2009).

          ANSWER:         Count VIII is not directed at TAC and therefore no answer is required.

          220.   Here, OppLoans defamed Plaintiff by repeatedly making false statements

concerning Plaintiff to the CRAs by repeatedly representing that Plaintiff owed the OppLoans

debt and was in default on the same.

          ANSWER:         Count VIII is not directed at TAC and therefore no answer is required.

          221.   Upon information and belief, the false information was published to other

unknown parties that will be identified through the discovery process.

          ANSWER:         Count VIII is not directed at TAC and therefore no answer is required.




                                                  42
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 43 of 47 PageID #:163




         222.   OppLoans' conduct in continuing to represent to third parties that Plaintiff was

in default on the OppLoans account was willful and malicious and was done with an intent to

injure Plaintiff.

         ANSWER:        Count VIII is not directed at TAC and therefore no answer is required.

         223.   Specifically, Plaintiff provided OppLoans with an FTC Identity Theft Report

that established that he was a victim of identity theft. Despite having documentation that

supported Plaintiff's position that the OppLoans account was fraudulently opened,

OppLoans continued to falsely report that Plaintiff was liable for the OppLoans account to

the CRAs.

         ANSWER:        Count VIII is not directed at TAC and therefore no answer is required.

         224.   Moreover, OppLoans was repeatedly notified that the OppLoans account was

fraudulently opened through the dozens of disputes submitted by Plaintiff to the CRAs.

         ANSWER:        Count VIII is not directed at TAC and therefore no answer is required.

         225.   Despite the repeated notices, OppLoans failed to investigate Plaintiff's disputes

and instead continued to maliciously report that Plaintiff is liable for the OppLoans account in

an effort to extort Plaintiff into paying a debt that he did not owe.

         ANSWER:        Count VIII is not directed at TAC and therefore no answer is required.

         226.   OppLoans knew that the reporting of the inaccurate information would

impede Plaintiff's ability to obtain credit and otherwise damage Plaintiff and used the

reporting as leverage to coerce Plaintiff into paying the OppLoans account in order to regain

his creditworthiness.

         ANSWER:        Count VIII is not directed at TAC and therefore no answer is required.




                                                43
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 44 of 47 PageID #:164




                                      COUNT IX-DEFAMATION
                                          (Against TAC)

         227.   Plaintiff restates and realleges the preceding paragraphs as fully set forth herein.

         ANSWER:          TAC restates and realleges its Answers to the preceding paragraphs as

fully set forth herein.

         228.   To establish a defamation claim in Illinois, "the evidence must show that

defendant made a false statement concerning the plaintiff, that there was an unprivileged

publication of the defamatory statement to a third party by the defendant, and that the plaintiff

suffered damages as a result." Giant Screen Sports v. Canadian Imperial Bank of Commerce, 553

F.3d 527, 532 (7th Cir. 2009).

         ANSWER:          Paragraph 228 states a conclusion of law to which no answer is required.

Further answering, TAC denies any implication that it defamed Plaintiff.

         229.   Here, TAC defamed Plaintiff by repeatedly making false statements concerning

Plaintiff to the CRAs by continually representing that Plaintiff owed the TAC debt and was in

default on the same.

         ANSWER:          TAC denies the allegations in paragraph 229.

         230.   Upon information and belief, the false information was published to other

unknown parties that will be identified through the discovery process.

         ANSWER:          TAC denies the allegations in paragraph 230.

         231.   TAC's conduct in continuing to represent to third parties that Plaintiff was in

default on the TAC account was willful and malicious and was done with an intent to injure

Plaintiff.

         ANSWER:          TAC denies the allegations in paragraph 231.




                                                  44
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 45 of 47 PageID #:165




         232.    Specifically, Plaintiff provided TAC with an FTC Identity Theft Report that

established that he was a victim of identity theft. Despite having documentation that supported

Plaintiff's position that the TAC account was fraudulently opened, TAC continued to falsely

report that Plaintiff was liable for the OppLoans account to the CRAs.

         ANSWER:        TAC denies the allegations in paragraph 232.

         233.    Moreover, TAC was repeatedly notified that the TAC account was fraudulently

opened through the dozens of disputes submitted by Plaintiff to the CRAs.

         ANSWER:        TAC denies the allegations in paragraph 233.

         234.    Despite the repeated notices, TAC failed to investigate Plaintiff's disputes and

instead continued to maliciously report that Plaintiff is liable for the TAC account in an effort to

extort Plaintiff into paying a debt that he did not owe.

         ANSWER:        TAC denies the allegations in paragraph 234.

         235.    TAC knew that the reporting of the inaccurate information would impede

Plaintiff's ability to obtain credit and otherwise damage Plaintiff and used the reporting as

leverage to coerce Plaintiff into paying the TAC account in order to regain his creditworthiness.

         ANSWER:        TAC denies the allegations in paragraph 235.

                           TURNER’S AFFIRMATIVE DEFENSES

         By asserting the defenses set forth below, TAC does not allege or admit that it has the

burden of proof and/or the burden of persuasion with respect to any of these defenses. Nor does

TAC admit that Plaintiff is relieved of his burden to prove each and every element of his claims

and the damages, if any, to which he is entitled. As for its affirmative defenses, TAC reasserts

and reincorporates as if fully set forth herein its responses above to the numbered paragraphs of

the Complaint.



                                                 45
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 46 of 47 PageID #:166




                              FIRST AFFIRMATIVE DEFENSE
                                   (Statute of Limitations)

         Plaintiff’s claims are barred in whole or in part by the two year statute of limitations

contained in 15 U.S.C. § 1681.

                             SECOND AFFIRMATIVE DEFENSE
                                     (Preemption)

         Plaintiff’s defamation claim is preempted in whole or in part by the FCRA.


         WHEREFORE, Defendant, TURNER ACCEPTANCE CORP. denies that Plaintiff is

entitled to judgment against it in any amount and requests that judgment be entered in its favor.


                                              Respectfully submitted,

                                             TURNER ACCEPTANCE CORP.

                                          By: John L. Ropiequet
                                              John L. Ropiequet, Esq.


John L. Ropiequet (John.Ropiequet@saul.com) (ARDC# 2376563)
Michael J. Pollock (Michael.pollock@saul.com) (ARDC# 6321886)
SAUL EWING ARNSTEIN & LEHR LLP
161 N. Clark Street, Suite 4200
Chicago, Illinois 60601
Tel: (312) 876-7100




                                                46
38377819.1
    Case: 1:21-cv-01130 Document #: 23 Filed: 04/21/21 Page 47 of 47 PageID #:167




                               CERTIFICATE OF SERVICE

         I hereby certify that on April 21, 2021 a copy of the foregoing was filed using the

CM/ECF system, which will effectuate service on all counsel of record.

                                           By: Michael J. Pollock
                                               Michael J. Pollock




                                              47
38377819.1
